Title: George Jefferson to Thomas Jefferson, 20 June 1811
From: Jefferson, George
To: Jefferson, Thomas


          
            
                  Dear Sir 
                  Richmond 20th June 1811
             
		  I inclose an acct of the sales of 547 bbls of your flour, together with your acct current to this day, the last shewing a balance against you of $:2671.⁴⁰⁄₁₀₀.—
		  Deducting this sum from the 5800$ obtained from the bank, (which is partly to be paid off with Harrisons dft, and the balance to be continued) leaves $:3128.⁶⁰⁄₁₀₀ for which you are to draw.—You can likewise if you think proper draw for the probable amount of 54 barrels of flour received within these
			 few days from Lynchburg; which I have not been able
			 to sell, although very anxious to do so, both from a wish to close the sales of the whole together, and from a fear of holding it at this advanced season of the year, lest it should spoil. I
			 suppose
			 however that it has been but lately manufactured, and will therefore be safe for a short time at any rate. At present there is no demand whatever: no one will purchase except at a price greatly
			 under
			 the value—sales of small parcels having been made as low as $:8.¼.
            
		   
		  I inclose a note for your signature, for renewal in the bank.—I have filled it up with 3000$ as being a round sum.—if you prefer any other, you will of course make the necessary alteration. you will see from the date, when it will be wanted.
            I am Dear Sir Your very humble servtGeo. Jefferson
          
          
          
            
                    
                    
                    
                    
                    I have bought the blankets, but at the very high price of 15/ each: this was not in consequence of an advance in the price, but of their great size, & very superior quality.—there are no common ones in to be had.
            
                     G.J.
          
        